                                                         Case 2:18-cr-00129-JCM-DJA Document 133
                                                                                             132 Filed 05/06/20 Page 1 of 3



                                                     1   LISA A. RASMUSSEN, ESQ.
                                                         Nevada Bar No. 007491
                                                     2   THE LAW OFFICES OF KRISTINA
                                                     3   WILDEVELD & ASSOCIATES
                                                         550 E. Charleston Blvd
                                                     4   Las Vegas, NV 89104
                                                     5   Tel. (702) 222-0007
                                                         Fax. (702) 222-0001
                                                     6
                                                         Email: Lisa@VeldLaw.com
                                                     7
                                                         Attorneys for Benjamin Cottman
                                                    8
                                                     9                           UNITED STATES DISTRICT COURT
                                                    10
                                                                                        DISTRICT OF NEVADA
THE LAW OFFICE OF KRISTINA WILDEVELD & ASSOCIATES




                                                    11
                                                    12    UNITED STATES OF AMERICA,
                                                                                                         Case No. 2:18-CR-0129 JCM-DJA
            LAS VEGAS, NEVADA 89104
            550 E. CHARLESTON BLVD.




                                                    13
               PH: (702) 222-0007




                                                                                   Appellant,
                                                    14
                                                    15           vs.
                                                                                                         STIPULATION TO CONTINUE
                                                    16                                                   SENTENCING HEARING DATE
                                                          BENJAMIN COTTMAN,
                                                    17                                                   AND ORDER
                                                                                   Appellee.
                                                    18
                                                    19
                                                                       COME NOW the parties, Benjamin Cottman, by and through his counsel,
                                                    20
                                                         Lisa Rasmussen, and the United States, by and through its counsel, AUSA Allison
                                                    21
                                                         Reese, and hereby stipulate that the sentencing hearing, presently scheduled for May
                                                    22
                                                         22, 2020 be continued to a date in early August 2020. The basis for this Stipulation is
                                                    23
                                                         as follows:
                                                    24
                                                                1.      Defense counsel is in the process of acquiring documents from the
                                                    25
                                                         Bureau of Prisons in order to present certain mitigating evidence to this Court at the
                                                    26
                                                         time of sentencing.
                                                    27
                                                                2.      The defendant and his counsel prefer to have an in person sentencing
                                                    28
                                                         hearing and are hopeful that this court can accomplish in person sentencing hearings


                                                                                                     1
                                                         Case 2:18-cr-00129-JCM-DJA Document 133
                                                                                             132 Filed 05/06/20 Page 2 of 3



                                                     1   in the next couple of months.
                                                     2         3.     Mr. Cottman is in custody and agrees to this Stipulation.
                                                     3         4.     Mr. Cottman faces a substantial amount of time in custody and this
                                                     4   extension of time to prepare for his sentencing hearing does not prejudice him
                                                     5   whereas to deny this request would be prejudicial.
                                                     6         5.     The government is not opposed to this request.
                                                     7         6.     This is the first request to continue the sentencing hearing.
                                                    8          7.     This request is not made for the purpose of delay.
                                                     9         DATED: May 6, 2020.                Respectfully submitted,
                                                    10
                                                                                           THE LAW OFFICES OF KRISTINA
THE LAW OFFICE OF KRISTINA WILDEVELD & ASSOCIATES




                                                    11                                     WILDEVELD & ASSOCIATES,
                                                    12
            LAS VEGAS, NEVADA 89104
            550 E. CHARLESTON BLVD.




                                                    13                                              /s/ Lisa A. Rasmussen
               PH: (702) 222-0007




                                                                                                    Lisa A. Rasmussen, Esq.
                                                    14
                                                                                                    Nevada Bar No. 7491
                                                    15                                              Attorneys for Benjamin Cottman

                                                    16
                                                    17                                     NICHOLAS TRUTANICH
                                                                                           UNITED STATES ATTORNEY, DISTRICT OF NEVADA
                                                    18
                                                    19
                                                                                                  __/s/ Allison Reese______________________
                                                    20                                            By: AUSA Allison Reese
                                                    21                                            Counsel for the United States

                                                    22
                                                    23
                                                    24
                                                    25
                                                    26
                                                    27
                                                    28


                                                                                                    2
                                                         Case 2:18-cr-00129-JCM-DJA Document 133
                                                                                             132 Filed 05/06/20 Page 3 of 3



                                                     1
                                                     2
                                                     3                         UNITED STATES DISTRICT COURT

                                                     4                                DISTRICT OF NEVADA
                                                     5
                                                     6    UNITED STATES OF AMERICA,
                                                                                                      Case No. 2:18-CR-0129 JCM-DJA
                                                     7
                                                                                 Appellant,
                                                    8
                                                                vs.
                                                     9
                                                    10    BENJAMIN COTTMAN,                                        ORDER
THE LAW OFFICE OF KRISTINA WILDEVELD & ASSOCIATES




                                                    11
                                                                                 Appellee.
                                                    12
            LAS VEGAS, NEVADA 89104
            550 E. CHARLESTON BLVD.




                                                    13
               PH: (702) 222-0007




                                                    14         Based upon the stipulation of the parties and good cause appearing,

                                                    15         IT IS HEREBY ORDERED that the sentencing hearing presently scheduled for
                                                                                                           6th
                                                         May 22, 2020 shall be vacated and reset to the __________          August
                                                                                                                   day of __________________,
                                                    16
                                                                 10:30 a.m.
                                                         2020 at _______
                                                    17
                                                    18                 May 6, 2020
                                                               Dated: ___________________
                                                    19
                                                    20                                          ________________________________________
                                                                                                The Honorable James C. Mahan
                                                    21
                                                                                                United States District Judge
                                                    22
                                                    23
                                                    24
                                                    25
                                                    26
                                                    27
                                                    28


                                                                                                  3
